Order, Supreme Court, New York County (Edward H. Lehner, J.), entered on or about September 28, 1993, which granted defendant LaTorre’s motion for summary judgment dismissing the complaint and cross claims against him, and the cross motions by the Piniero defendants for summary judgment dismissing the complaint against them, unanimously modified, on the law, the cross motion by Maxine Piniero is denied, the complaint is reinstated as against that defendant, and otherwise affirmed, without costs.
Plaintiff was approaching the intersection of 23rd Street *145and 11th Avenue in the right-hand lane, behind defendant Maxine Piniero’s truck, when his motorcycle glanced off defendant LaTorre’s vehicle in the left-hand lane and struck the truck. After plaintiff was thrown to the ground, his motorcycle went on to collide with defendant Johnny Piniero’s motorcycle, which was preceding the truck in the right-hand lane.
Despite plaintiff’s deposition testimony that only one second elapsed between the moment defendant Maxine Piniero’s brake lights lit up and the first impact, the IAS Court could properly conclude, from the evidence in the record of the heavy, slow-moving, stop-and-go traffic at the intersection, that plaintiff had failed to establish a claim of an improper "short stop” on the part of the truck driver. However, the IAS Court failed to address the allegation that the Piniero defendants were in the process of making a left turn (onto a 2-way avenue) from the right-hand lane (of a 2-way street), which would be a violation of Vehicle and Traffic Law § 1160. The Police Accident Report listed "Turning Improperly” as one of the "apparent contributing factors” to the accident. Even though no summonses were issued to the Pinieros, a triable issue of fact exists as to whether an improper left turn by the truck immediately in front of plaintiff was a proximate cause of the accident. On this basis, summary judgment should not have been granted to defendant Maxine Piniero. Concur— Sullivan, J. P., Rosenberger, Wallach and Rubin, JJ.